Citation Nr: 1234866	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-42 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 9, 1974, to August 19, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on brokerage for the RO in Columbia, South Carolina.

In April 2012, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge and a transcript of that hearing is of record.


FINDING OF FACT

The appellant did not serve 90 days or more during a period of war and was not discharged or released from service for a service-connected disability.


CONCLUSION OF LAW


The criteria for basic eligibility for VA nonservice-connected pension have not been met.  38 U.S.C.A. §§ 101(29), 1501, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In this case, where the facts about the periods of active duty are not undisputed, and the case is decided on the application of the law to the undisputed facts, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).

II.  Legal Criteria

The appellant seeks non-service-connected pension benefits.  VA shall pay to each Veteran of a period of war who meets the service requirements of 38 U.S.C.A. § 1521(j) and who is permanently and totally disabled from nonservice-connected disability not the result of that Veteran's willful misconduct, pension benefits as prescribed by law.  A Veteran meets the service requirements if he served in the active military, naval, or air service, (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3, 3.314.

The specific dates encompassing the "periods of war" are defined by statute.  38 U.S.C.A. § 101(11).  The "Vietnam era" for a Veteran who did not serve in Vietnam dated from August 5, 1964, to May 7, 1975.  

The wartime service requirement is a statutory requirement for the benefit under 38 U.S.C.A. § 1521, and cannot be waived by VA.  See Davenport v. Principi, 16 Vet. App. 522 (2002) (VA does not have authority to waive a statutory requirement, unless waiver is provided for in the statute).  


III.  Analysis

The Board finds that the appellant did not have the requisite wartime service to establish basic eligibility for nonservice-connected pension.  The appellant had active duty during the Vietnam era and thus had active duty during a period of war.  However, the appellant served for a period of less than 90 days.  The appellant's DD Form 214 reflects that he had active service from July 9, 1974, to August 19, 1974.  At the April 2012 Board hearing, the appellant testified that he did not serve on active duty at any other time.  (April 2012 Board Hearing Transcript (Tr.) at 2)   

Further, the appellant was not discharged or released from his period of active duty due to a service-connected disability.  This entails discharge or release from active duty during a period of war for a disability adjudged service-connected without presumptive provisions of law, or at the time of discharge having a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 C.F.R. § 3.3(a)(3(ii).

The appellant's DD Form 214 reflects that the authority and reason for his discharge was DA Message "DAPE-MPE 011510Z AUGUST 73 SPD JNF," indicating he was released under the Trainee Discharge program.  The DD Form 214 indicates the appellant was not entitled to disability severance pay.  

At the April 2012 Board hearing, the appellant testified that he believed he was discharged from the military due to his poor eyesight.  (Tr. at 3)  However, the appellant's eyesight was noted as 20/20 in both eyes in a May 1974 enlistment examination report.  In a May 1974 report of medical history, the appellant denied having had eye trouble.  In a July 1974 statement of medical condition the appellant indicated that there had been no change in his medical condition since his last examination.  The appellant's service treatment records do not reflect that he was treated for any complaints relating to his eyes in service.  Thus, the evidence is against a finding that the appellant was discharged or released from his period of active duty due to a service-connected disability.  

In sum, the appellant's claim for nonservice-connected pension must be denied because the appellant did not serve for 90 days or more during a period of war and was not discharged or released from his period of active duty due to a service-connected disability.  Accordingly, as the appellant did not have qualifying service, basic eligibility for nonservice-connected pension is not established.  Since the appellant's claim fails because of the lack of entitlement under the law, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
THOMAS H. O'SHAY 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


